Citation Nr: 0007172	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-08 503A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the June 
15, 1998 Board of Veterans' Appeals (Board) decision which 
refused to reopen a claim of entitlement to service 
connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in a June 15, 
1998 Board decision.


FINDINGS OF FACT

1.  The June 1998 Board decision found that the appellant has 
not submitted new and material evidence to reopen his claim 
for entitlement to service connection for a seizure disorder.

2.  The appellant has alleged that the claim should have been 
reopened and granted as the evidence shows that his seizure 
disorder had had its onset in service; and that the Board 
applied the wrong legal standard in its determination not to 
reopen the claim.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the June 15, 1998 Board decision in failing to reopen the 
claim of entitlement to service connection for a seizure 
disorder fails to meet the threshold pleading requirements 
for revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the June 15, 1998 Board decision 
which concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
seizure disorder.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the appellant has not demonstrated that the 
Board's June 1998 decision contains CUE.  He has reiterated 
his contention that he had suffered a seizure aboard ship in 
August 1945 and that his claim should have been reopened and 
granted.  Such an allegation does not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
June 1998 decision included the service medical; numerous 
outpatient treatment records, both private and VA, developed 
between 1956 and 1994; the reports of VA examinations 
conducted in March 1952 and January 1954; and the transcripts 
of hearings conducted by the RO in January 1993 and November 
1996.  As noted in the Board decision, the available service 
medical records had made no mention of any seizure disorder.  
The earliest date at which a seizure disorder was diagnosed 
was 1956, several years following his separation.  None of 
the records developed subsequent to the 1984 final 
disallowance by the Board had indicated an association 
between the current seizure disorder and the veteran's period 
of service.  

Accordingly, the failure to conclude that the veteran has a 
current seizure disorder which is related to service is not 
an "undebatable" error.  The June 1998 Board decision was, 
therefore, consistent with and supported by the law then 
applicable for determining whether the veteran had met his 
burden to reopen the claim for service connection for a 
seizure disorder.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
Therefore, the Board finds that the denial of service 
connection, on the basis that new and material evidence had 
not been presented, was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.  

The veteran has also reiterated his contention that he had 
suffered a seizure during service and that the Board was 
wrong to find otherwise.  However, this is a generic 
allegation of error.  This argument represents a clear-cut 
example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3) 
(1999); see also Luallen, supra.

Finally, the Board notes that the veteran's representative 
argues that there was CUE in the June 1998 Board decision in 
that the Board applied a legal standard for "new and 
material" evidence which exceeded that required by the 
controlling regulation, 38 C.F.R. § 3.356.  The standard 
applied by the Board in its June 1998 decision was that 
dictated by the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims, (hereinafter Court) in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  This standard required that 
there must be a reasonable possibility that the new evidence 
would change the outcome of the prior final decision in order 
to be considered "material" evidence.

Subsequent to the June 15, 1998, Board decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the Court's interpretation of the term 
"new and material" overstepped the actual definition set 
forth in the regulation.  Hodge v. West, 155 F.3d 1356, 1361, 
1364 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits and stated that the whether new evidence is material 
must be evaluated "under the proper, regulatory standard."  
Hodge, 155 F.3d at 1362, 1364.  

By its regulatory definition, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).  Thus, the 
allegation of the veteran's representative also is not a 
basis for a finding of CUE.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
June 15, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the June 15, 1998 Board decision 
on the grounds of CUE is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

